COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                             NO. 02-12-00606-CR

DARYL LAPAUL JONES                                                  APPELLANT

                                      V.

THE STATE OF TEXAS                                                        STATE


                                   ----------

          FROM THE 297TH DISTRICT COURT OF TARRANT COUNTY

                                   ----------

                       MEMORANDUM OPINION 1

                                   ----------

      Appellant Daryl LaPaul Jones attempts to appeal his conviction for

aggravated assault with a deadly weapon.        The trial court’s certification of

Appellant’s right of appeal states that this “is a plea-bargain case, and the

defendant has NO right of appeal.”      See Tex. R. App. P. 25.2(a)(2).       On

December 14, 2012, we notified Appellant that this appeal could be dismissed

unless he or any party desiring to continue the appeal filed a response showing

      1
      See Tex. R. App. P. 47.4.
grounds for continuing it.   We have not received a response.      Therefore, in

accordance with the trial court’s certification, we dismiss this appeal. See Tex.

R. App. P. 25.2(d) (“The appeal must be dismissed if a certification that shows

the defendant has the right of appeal has not been made part of the record under

these rules.”), 43.2(f); Chavez v. State, 183 S.W.3d 675, 680 (Tex. Crim. App.

2006); Jackson v. State, 168 S.W.3d 239, 243 (Tex. App.––Fort Worth 2005, no

pet.).



                                           PER CURIAM


PANEL: GARDNER, WALKER, and MCCOY, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: April 25, 2013




                                       2